Citation Nr: 0622719	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-36 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 22, 
2000, for the grant of service connection for major 
depression and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to December 
1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Montgomery, Alabama, which denied entitlement to an 
effective date earlier than August 22, 2000, for service 
connection for major depression and generalized anxiety 
disorder.  In December 2005 the veteran was afforded a Travel 
Board hearing before the undersigned Veterans Law Judge, who 
is rendering a determination in this claim.

FINDINGS OF FACT

1.  In an April 27, 1998, decision the RO denied entitlement 
to service connection for a nervous condition; that 
determination has become final.

2.  In an April 2003 rating decision the RO granted 
entitlement to service connection for major depression and 
generalized anxiety; a 100 percent disability rating was 
assigned effective August 22, 2000.

3.  The veteran received psychiatric treatment at a VA 
facility on September 21, 1999.


CONCLUSION OF LAW

An effective date of September 21, 1999, is warranted for the 
award of entitlement to service connection for major 
depression and generalized anxiety.  38 U.S.C.A. § 5110 (West 
2002 & West Supp. 2005); 38 C.F.R. § 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The veteran asserts that an effective date earlier than 
August 22, 2000, is warranted for his award of service 
connection for major depression and generalized anxiety 
disorder.  Under the applicable regulations the Board finds 
that service connection was warranted as of September 21, 
1999.

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2005).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2005).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA. 38 C.F.R. § 3.1(r) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. § 
3.155(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999).

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been disallowed, receipt of one of 
the following will be accepted as an informal claim to reopen 
a previously denied claim: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

The RO denied the veteran's claim for service connection for 
a nervous condition in an April 1998 decision.  The RO issued 
the notice of its decision to the veteran in April 1998; 
however, he did not file a timely appeal.  Therefore, that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).

As the veteran has not submitted a motion claiming clear and 
unmistakable error in the prior RO decision, the RO's April 
27, 1998, decision is final as to the evidence then of record 
and as to any claim for service connection for a nervous 
condition filed prior to this date.  38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400(q)(1)(ii) and (r). The date that the 
veteran filed an application for compensation benefits prior 
to this decision cannot serve as the effective date of his 
recent award of service connection for major depression and 
generalized anxiety disorder.  See Hazan v. Gober, 10 Vet. 
App. 511, 520 (1997) (holding that for effective date 
purposes, the application must be the application on the 
basis of which the rating was awarded); Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  Although the veteran may have suffered from a 
psychiatric disorder prior to receipt of his August 2000 
claim, the effective date for service connection based on a 
reopened claim cannot be the date of receipt of any claim 
which was previously and finally denied.  Lalonde v. West, 12 
Vet. App. 377 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.")

The facts in this case as to events after April 27, 1998, are 
undisputed.  A list of VA treatment records showed that there 
was a Psychiatry Clinic Note in the file dated September 21, 
1999.  His diagnosis in a November 1999 VA treatment note was 
depression in partial remission.  On August 22, 2000, the RO 
received a claim for service connection for a mental 
disorder.  In a March 2002 rating decision the RO denied 
entitlement to service connection for a mental condition, 
previously claimed as a nervous condition.  A Board decision 
in January 2003 found that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder and granted service 
connection for a psychiatric disorder, namely anxiety and 
depression.  An April 2003 decision by the RO granted service 
connection for major depression and generalized anxiety with 
an evaluation of 100 percent effective August 22, 2000.

Based upon the evidence of record, the Board finds that the 
April 27, 1998, RO decision is final and that the veteran's 
VA Mental Health treatment  records from September 21, 1999, 
constituted an informal claim to reopen his claim for 
entitlement to service connection for a psychiatric disorder.  
Therefore, the veteran's claim for entitlement to an earlier 
effective date is granted, effective September 21, 1999.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, in a letter, dated in June 2004, the veteran 
was notified of the VCAA, and of the respective duties to 
obtain evidence.  As the Board has granted in part the 
veteran's claim for an earlier effective date and there is no 
allegation that additional evidence exists, a detailed 
discussion of the VCAA is unnecessary.  Any failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  


ORDER

Entitlement to an effective date of September 21, 1999, for 
the award of entitlement to service connection for major 
depression and generalized anxiety disorder is granted.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


